In a visitation proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from so much of an amended order of the Family Court, Suffolk County (Simeone, J.), entered November 4, 2004, as, after a hearing, granted his petition on consent only to the extent of awarding him visitation twice a year unless the parties agree otherwise.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies from an order entered on the consent of the parties (see Matter of Martinez v Martinez, 15 AD3d 663 [2005]).
The appellant’s assigned counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous appealable issues which could be raised on appeal. The order appealed from was entered upon the appellant’s consent, and therefore is not appealable (see Matter of Martinez v Martinez, supra; Matter of Garcia v Carballo, 277 AD2d 453 [2000]). Accordingly, the appeal is dismissed, and assigned counsel’s application is denied as academic. Crane, J.P., Ritter, Lunn and Covello, JJ., concur.